Citation Nr: 9929373	
Decision Date: 10/13/99    Archive Date: 10/21/99

DOCKET NO.  97-25 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased evaluation for allergic 
dermatitis, currently evaluated as 30 percent disabling.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1945 to December 
1946.   

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision of the 
Department of Veteran Affairs (VA), Houston, Texas, Regional 
Office (RO).    

In a December 1998 rating decision, the RO denied entitlement 
to service connection for generalized anxiety disorder and 
determined that new and material evidence had not been 
received to reopen the claim for entitlement to service 
connection for headaches.  The veteran was notified of this 
determination in December 1998.  He has not filed a timely 
appeal.  Thus, these issues are not before the Board for 
appellate review.  


REMAND

The Board finds that additional clinical development is 
needed prior to a determination of the issue on appeal.  The 
veteran asserts that he is entitled to an increased 
evaluation for his service-connected allergic dermatitis.  

Review of the record reveals that the veteran filed a claim 
for an increased evaluation for allergic dermatitis in 
December 1996.  At a hearing before the RO in May 1998, the 
veteran stated that he was being treated for his service-
connected skin disorder by a dermatologist at the VA medical 
center in San Antonio, Texas.  Hearing Transcript, 
hereinafter Tr., 1.  The veteran also stated that he was 
treated by a private physician, Dr. Albert Rogers.  Tr. 4.  A 
November 1996 statement by Dr. Rogers is associated with the 
claims folder.  In this statement, Dr. Rogers indicated that 
the veteran had chronic, extensive exfoliative dermatitis 
with severe crusting of the face and neck causing nervous 
manifestations, and intense itching and swelling of the face 
and neck.  Review of the record reveals that the RO did not 
attempt to obtain the veteran's treatment records reflecting 
treatment of the skin disorder by Dr. Rogers.  Also, the RO 
only obtained the VA treatment records dated from July 1997 
to August 1997.   

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The VA has a duty to assist the veteran in the 
development of facts pertinent to a well-grounded claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) 
(1999).  This duty has been confirmed by several decisions of 
the United States Court of Appeals for Veteran Claims 
(formerly the Court of Veteran Appeals) (Court).  Fulfillment 
of the VA's duty to assist includes assisting the veteran in 
securing clinical and treatment records when such records 
exist, but are not on file.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990); Littke v. Derwinski, 1 Vet. App. 90 (1990).  In 
Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held 
that VA records, to include records of evaluation or 
treatment in a VA facility, are in the constructive 
possession of VA at the time of adjudication.  Thus, any 
existing VA treatment records should be associated with the 
claims file prior to disposition.  Consequently, the Board 
finds that the RO should attempt to obtain, and to associate 
with the claims folder, the treatment records in question.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain from the Audie 
Murphy VA Medical Center located in San 
Antonio, Texas, copies of the veteran's 
VA outpatient treatment records 
reflecting treatment of the allergic 
dermatitis from 1995 to present.  

2.  The veteran should be asked to 
provide the address and dates of 
treatment of Dr. Albert Rogers.  The RO 
should attempt to obtain from Dr. Rogers, 
copies of the veteran's treatment records 
reflecting treatment of the his allergic 
dermatitis.  The veteran should be asked 
to sign any necessary consent forms for 
release of his medical records.

3.  Thereafter, the RO should review all 
the new evidence and consider the claim 
for an increased evaluation for allergic 
dermatitis 

If any benefit sought remains denied, the veteran and his 
representative should be issued a supplemental statement of 
the case, which includes the appropriate law and regulations 
and adequate reasons and bases for the RO's decision.  The 
veteran and his representative, thereafter, should be 
afforded an opportunity to respond.  The case should then be 
returned to the Board for further appellate consideration, if 
appropriate.  No action is required of the veteran until he 
is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 



remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


